Citation Nr: 1038656	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  02-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a service connected low back disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for a service connected right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2004, and a transcript of this hearing is of record.  

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to schedule 
the Veteran for a VA examination.  The action specified in the 
April 2009 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no evidence that for any period on appeal, the 
Veteran's low back disability resulted in severe intervertebral 
disc syndrome; severe lumbosacral strain; severe limitation of 
motion; forward flexion of the thoracolumbar spine less than 30 
degrees, ankylosis of the thorocolumbar spine; or incapacitating 
episodes having a total duration of more than 4 weeks during a 
continuous 12 months. 

2.  The Veteran's right hip disability is not characterized by 
ankylosis, flexion limited to less than 30 degrees, abduction 
lost beyond 10 degrees, flail joint, or impairment of the femur.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury, to include lumbar disc disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 
5293, 5295 (2003), 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2009).

2.  The criteria for an evaluation in excess of 10 for right hip 
bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5019, 5250-5255 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, painful movement, swelling, deformity, or disuse 
atrophy.  Where functional loss is alleged due to pain upon 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).



Low Back Disability

The Veteran was granted service connection for lumbar strain 
syndrome in September 1997 and assigned an initial 10 percent 
disability rating, effective October 1995.

In July 1999, the Veteran filed a claim requesting an increase in 
his service connected low back disability.  In a February 2000 
rating decision, the RO increased the Veteran's disability 
evaluation to 20 percent, effective July 1999.  This rating has 
remained in effect throughout the entire appeal period, but in a 
December 2005 rating decision, the RO granted service connection 
for radiculopathy of the right lower extremity secondary to the 
Veteran's service connected low back disability, and assigned an 
initial 20 percent disability rating effective September 2002.  
The Veteran has not appealed this separate rating.

The Board notes that during the pendency of the Veteran's appeal, 
substantive changes were twice made to the portion of the Rating 
Schedule that addresses disabilities of the spine, effective 
September 23, 2002 and September 26, 2003 respectively.  

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that the 
RO considered the old and new rating criteria, and the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290 which pertained to limitation of motion of 
the lumbar spine, the Veteran was rated using the following 
criteria:

Severe...................................... 40 
Moderate................................. 20 
Slight....................................... 10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 which pertained to lumbosacral strain, 
evaluations were assigned as follows:

Severe; with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward bending 
in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motions........................... 40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
............................................................. 20

With characteristic pain on motion 
.................................................................
........ 10

With slight subjective symptoms only 
.................................................................
..... 0

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, under the rating 
criteria in effect prior to September 23, 2002, intervertebral 
disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.......................................................................................... 60

Severe; recurring attacks, with intermittent relief 
....................................... 40

Moderate; recurring attacks 
.................................................................
................... 20

Mild 
.................................................................
........................................................ 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months 
.................................................................................. 60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
............................................................... 
40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
............................................................. 20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
............................................................. 10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic Diagnostic Code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic Diagnostic Code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised regulations, 
the back disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease; Unfavorable ankylosis of the 
entire spine 
............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine 
...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
.................................................................
............................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................................................................
.......................... 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height 
.................................................................
................. 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months 
.................................................................
....................................... 60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
............................................................... 
40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
............................................................. 20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
............................................................. 10

A part of his July 1999 claim for an increased rating, the 
Veteran submitted a letter from his employer, who stated that the 
Veteran was frequently unable to perform his normal employment 
duties due to hip and back pain.  

In this regard, it is important for the Veteran to understand 
that while the above may be the case, it is not a basis to grant 
the claims.  Simply stated, if there were no problems associated 
with the service connected disabilities, there would be no basis 
for the current evaluations, let alone a higher evaluation. 

In September 1999, the Veteran was afforded a VA examination.  
The Veteran reported that he was unable to sit or stand for long 
periods of time, that he had numbness in the right anterior 
thigh, and that his knees give way once or twice a week.  

On examination, the Veteran had tenderness to palpation of L5-S1.  
There was diminished sensation to the right anterior thigh, but 
sensation was otherwise intact to the lower extremities.  He had 
straight leg raising of 70 degrees bilaterally with no cross-over 
pain.  The Veteran had forward flexion from 0 to 75 out of 90 
degrees, extension from 0 to 20 out of 30 degrees, left and right 
lateral bending was from 0 to 20 out of 30 degrees, and left and 
right lateral rotation was from 0 to 20 out of 30 degrees.  The 
VA examiner diagnosed him with lumbosacral spine disc disease 
which causes mild functional impairment.  

A January 2000 x-ray showed degenerative disc disease with disc 
bulge at L4-5.

In September 2002, the Veteran was afforded another VA 
examination.  The Veteran complained of low back pain that 
radiates into the right leg.  He also reported an occasional limp 
and diminished sensation in the right lower extremity.  

On examination, there was slight scoliosis with convexity to the 
left.  Straight leg testing was negative bilaterally.  Tendon 
reflexes in the lower extremities were normal, but the Veteran's 
had diminished sensation in the right lower extremity.  The 
Veteran had full range of motion of the thoracolumbar spine.  He 
was diagnosed with degenerative disc disease of the lumbar spine 
with back pain and right leg radiculopathy, moderate symptoms.  

At a November 2004 VA hearing, the Veteran testified that pain 
from his hip and low back prevented him from sitting for more 
than two hours at a time, which interfered with his employment as 
a commercial pilot.  He described flare-ups of his back pain, 
which resolved after a few days with inactivity and bed rest.  
The Veteran reported that these flare-ups occurred two or three 
times a week and estimated that he had to miss flights due to his 
back four or five times a year.  

In May 2005, the Veteran was afforded a third VA examination.  
The Veteran complained of low back pain with radiating pain, 
numbness, and weakness in the right lower extremity, which is 
worsened by sitting.  He reported that he had missed fifty days 
of work in the past year due to his low back, hip, and leg pain.  
However, he denied flare-ups and had no incapacitating episodes 
in the past year.  

On examination, the Veteran had flexion from 0 to 70 out of 90 
degrees, with pain at 70 degrees; extension was from 0 to 10 out 
of 30 degrees, with pain at 10 degrees; right lateral bending was 
from 0 to 20 out of 30 degrees, with pain at 20 degrees; right 
lateral rotation was from 0 to 30 out of 30 degrees, with pain at 
30 degree; and left lateral bending and rotation were from 0 to 
30 out of 30 degrees without pain.  There was no additional 
limitation of motion, including due to pain, following repetitive 
use.  He had tenderness to palpation of the low back and sciatic 
notch.  Straight leg raising was positive on the right at 70 
degrees.  The Veteran had diminished strength and sensation in 
the right lower extremity.  An MRI of the lumbar spine showed 
partial desiccation with broad based bulging at L4-5 with 
associated bilateral mild face degenerative changes and tiny left 
paracentral disc protrusion at L5-S1.  

In May 2005, the Veteran also submitted a letter in which he 
complained of "incapacitating" pain and weakness in his right 
lower extremity which the Veteran attributed to his low back and 
hip disabilities.  The Veteran reported that this pain and 
weakness made it increasingly difficult to safely perform his 
duties as a commercial pilot and that he was in danger of losing 
his job.  

In a May 2009 letter, the Veteran reported that his back 
disability has become increasing painful over the past decade.  
He stated that the pain is constant and that he is unable to sit 
or sleep for more than a few hours at a time because of it.  He 
also claimed that his mobility has deteriorated.  The Veteran 
reported treatment from a number of private physicians, but 
despite multiple letters from the RO informing him that if he 
wanted VA assistance in obtaining these records so that they 
could be considered in rendering a decision on his claim, he 
needed to sign the enclosed releases, the Veteran failed to sign 
and return any of the releases provided to him or to provide 
copies of these records himself.  

The Board notes that, although the VA has a duty to assist in 
developing the claim at issue, this is not a one way street and 
that the Veteran cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

Along these lines, the Board also notes that this case has been 
returned to the Board after being remanded in April 2009 to 
afford the Veteran a current VA examination.  On remand, the RO 
scheduled an examination in December 2009, but the Veteran failed 
to report.  He informed the RO that he was unable to attend 
because his father was gravely ill and asked to reschedule his 
examination at a more convenient time, a request which the RO 
properly accommodated.  

Following his father's death, the Veteran informed the RO that he 
was ready to report to an examination, but that as he was 
temporarily residing out of state, he would like to have his 
examination in Cincinnati, Ohio.  However, the Veteran refused to 
provide the VA hospital in Cincinnati with a local mailing 
address other than that of his work place.  Accordingly, they 
determined that they did not have jurisdiction to perform the 
examination there and that the Veteran had to be examined in 
Texas, the state of his permanent residence at that time 
(although the Veteran apparently now resides in Tennessee per his 
most recent correspondence).

The Veteran has argued that it was unreasonable for the RO to 
insist that he return to Texas for his VA examination and that to 
do so would have caused him considerable expense and 
inconvenience.  However, this assertion ignores the fact that the 
Veteran refused to provide the VA hospital in Cincinnati with a 
valid mailing address to which they could mail notice of the 
examination, as well as the prior effort to get him an 
examination.  Simply stated, the VA cannot spend years attempting 
to get the Veteran evaluated.  The duty to assist is not a one-
way street, the RO has undergone extensive efforts to prepare 
this case for the Board, the Board remanded this case in order to 
assist the Veteran in obtaining evidence that would support the 
claims, and the Veteran has once again not been helpful, leading 
to the current problem. 

Given the Veteran's refusal to cooperate, the Board finds that he 
has waived his right to a VA examination and will decide the 
Veteran's claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (2009) (Noting that when a claimant fails to report 
for an examination scheduled in conjunction for a claim for an 
increased rating, the claim shall be denied).  On this basis 
alone, the claims must be denied. 

In any event, even if the Board did not invoke 38 C.F.R. 
§ 3.655(b) to deny this case, based on this evidence, discussed 
above, the Veteran's low back disability does not warrant a 
rating higher than 20 percent for any period on appeal under the 
"old" Diagnostic Code 5293 effective prior to September 23, 2002, 
the "new" Diagnostic Code 5293 effective after September 23, 
2002, or under Diagnostic Codes 5292 or 5295for limitation of 
motion of the lumbar spine and lumbosacral strain.  Treatment 
records and VA examinations in 1999, 2002, and 2005 do not show 
the Veteran to suffer from more than mild to moderate symptoms 
secondary to his low back disability or more than moderate 
limitation of motion.  The record is absent for evidence of 
listing of the whole spine- only slight scoliosis of the lumbar 
spine was noted by one practitioner.  There is no mention of 
positive Goldwaithe's sign.  Additionally, there is no evidence 
of abnormal mobility on forced motion. 

Nor is an increased disability warranted under the General 
Formula for Rating Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes which became effective September 26, 
2003.  Despite the Veteran's subjective belief that his mobility 
has decreased, he has presented no objective evidence that 
forward flexion of his thoracolumbar spine is 30 degrees or less 
or that he has favorable or unfavorable ankylosis of the 
thoracolumbar spine.  

Furthermore, although the Veteran has complained that he has 
missed a significant amount of work due to his low back, hip, and 
right leg disabilities, there is no evidence of incapacitating 
episodes of at least four weeks total duration in any 12 month 
period.

Finally, the Board notes that that the Veteran is currently 
receiving for compensation for radiculopathy secondary to his low 
back disability.  

Thus, the Board finds that a disability rating in excess of 20 
percent disabling is not warranted for any period on appeal.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Right Hip Disability

The Veteran was granted service connection for right hip bursitis 
in a September 1997 rating decision and assigned an initial 10 
percent disability effective October 1995.  This disability 
rating has remained unchanged since then.  In July 1999, the 
Veteran filed a claim seeking an increased rating of his service 
connected hip disability.

The Veteran's service-connected bursitis has been evaluated as 10 
percent disabling under Diagnostic Codes 5019-5252. 

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. See 38 C.F.R. § 
4.27 (2009).  Under Diagnostic Code 5019, bursitis, the Veteran's 
disability is rated on limitation of motion of affected parts.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2009).  Diagnostic 
Codes 5250 to 5252 provide the criteria for rating limitation of 
motion of the hips and thighs.  Normal range of motion for the 
hip is from 0 degrees of extension to 125 degrees of flexion and 
from 0 degrees to 45 degrees of abduction.  See 38 C.F.R. § 4.71, 
Plate II (2009).

Under Diagnostic Code 5250, a 60 percent evaluation is assigned 
for favorable ankylosis of the hip, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction.  A 70 percent evaluation is assigned for intermediate 
ankylosis of the hip.  A 90 percent evaluation is assigned for 
unfavorable or extremely unfavorable ankylosis of the hip, the 
foot not reaching the ground, crutches necessitated.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5250 (2009).

Under Diagnostic Code 5251, a 10 percent evaluation is assigned 
for extension of the thigh limited to 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2009).

Under Diagnostic Code 5252, a 10 percent evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  A 20 percent 
rating is assigned for flexion of the thigh limited to 30 
degrees.  A 30 percent rating is assigned for flexion of the 
thigh limited to 20 degrees.  Finally, a 40 percent rating is 
assigned for flexion of the thigh limited to 10 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2009).

Additionally, as discussed above, the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In July 1999, the Veteran submitted a letter from his treating 
physician, Dr. P.M., who reported that the Veteran was treated by 
him for chronic right hip bursitis and low back pain.  The 
Veteran's range of motion of the right hip was limited seventy 
five percent of the time associated with moderate sharp pain at 
the joint with radiculopathy and parathesia to the right thigh.  

In September 1999, the Veteran was afforded a VA examination.  He 
complained of right hip pain every other day with anterior 
quadriceps numbness.  On examination, the Veteran had range of 
motion from 0 degrees extension to 70 degrees flexion and 
abduction from 0 to 35 degrees.  Adduction was to 20 degrees, 
internal rotation was to 20 degrees, and external rotation was to 
25 degrees.  The examiner opined that the Veteran would have 
severe pain at the above range of motion, but later stated that 
the Veteran's right hip bursitis caused only mild functional 
impairment.  

The Veteran was afforded another VA examination in September 
2002.  The Veteran complained of progressively worsening pain in 
the right hip which prevented him from sitting for more than one 
and a half hours.  On examination, the Veteran was able to flex 
the hip to 40 degrees.  Abduction was to 45 degrees with 
discomfort.  Internal and external rotation were to 30 degrees 
with discomfort.  X-rays of the right hip showed moderate 
degenerative arthritis.  He was diagnosed with degenerative 
arthritis of the right hip with hip pain and some hip 
instability, chronic, with moderate symptoms.  

At his November 2004 hearing, the Veteran testified that his hip 
disability limited his ability to walk or sit for long periods of 
time, which interfered with his job as a commercial pilot.  In a 
May 2005 letter, he repeated these complaints and described 
"incapacitating" pain and diminished strength in his right leg 
which he alleged rendered him unable to work as a commercial 
pilot.  

The Veteran was afforded a third VA examination in May 2005.  He 
reported that he had missed fifty days of work due to back, hip, 
and leg pain.  He favored his right leg when walking.  The 
examiner noted tenderness over the right greater trochanteric 
bursal area and in the right sciatic notch, but did not measure 
range of motion of the right hip.  

In a May 2009 letter, the Veteran reported that his right hip 
disability has become increasing painful over the past decade.  
He stated that the pain is constant and that he is unable to sit 
or sleep for more than a few hours at a time because of it.  He 
also claimed that his mobility has deteriorated.  The Veteran 
reported treatment from a number of private physicians, but 
despite multiple letters from the RO informing him that if he 
wanted VA assistance in obtaining these records so that they 
could be considered in rendering a decision on his claim, he 
needed to sign the enclosed releases, the Veteran failed to sign 
and return any of the releases provided to him or to provide 
copies of these records himself.  

As the Board has previously discussed, although the VA has a duty 
to assist in developing the claim at issue, this is not a one way 
street and that the Veteran cannot stand idle when the duty is 
invoked by failing to provide important information or otherwise 
failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just 
what it states, a duty to assist, not a duty to prove a claim 
with the claimant only in a passive role."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  

Based on the evidence of record (as noted above, the Veteran 
failed to attend a VA examination and the Board will not remand 
this case again), the Board finds that a disability rating in 
excess of 10 percent is not warranted for any period on appeal.  
There is no objective evidence of extension limited to 5 degrees, 
flexion limited to 30 degrees or less, abduction limited to 10 
degrees, or inability of the Veteran to cross his legs or rotate 
beyond 15 degrees.  While the September 1999 and 2002 VA examiner 
noted pain at the end ranges of motion, there is no evidence that 
the Veteran's range of motion was additionally decreased by pain, 
fatigue, weakness, or other DeLuca factors following repetitive 
use.  

Additionally, as there is no evidence of ankylosis, flail joint 
or impairment of the femur, a higher rating is not warranted 
under Diagnostic Codes, 5250, 5254, or 5255.  

The Board does concede that the VA examiners did a poor job of 
discussing DeLuca factors and acknowledges the Veteran's 
complaints that his range of motion has decreased since his last 
examination.  However, when given an opportunity to be re-
examined or to submit private medical records that could have 
supported his claim, the Veteran failed to cooperate.  

Accordingly, for the reasons discussed above, entitlement to a 
disability rating in excess of 10 percent for service connected 
right hip bursitis is denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Extraschedular Consideration

The Board notes that the Veteran's claim was also referred for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  

In July 2007, the Veteran was afforded an administrative review 
of his claim by the Director of Compensation and Pension Services 
based on his complaints that his disabilities significantly 
interfered with employment as a commercial pilot.  The Director 
concluded that "the symptomatology, functional loss, and 
economic impairment from [the Veteran's disabilities] are 
appropriately compensated under the regular rating criteria."  
He noted that while the Veteran may be unable to work as an 
airline pilot, there is no evidence that the Veteran is unable to 
secure and maintain gainful employment, which is not restricted 
to a single occupation.  

Accordingly, entitlement to an extraschedular rating was denied.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in September 2003 and March 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

However, these letters were not provided prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in November 2008 and July 2010, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In any event, the Veteran 
received Vazquez-Flores notice in April 2009. 

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The veteran submitted a letter 
from Dr. P.M. and was provided an opportunity to set forth his 
contentions during the November 2004 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a VA 
medical examination in September 1999, September 2002, and May 
2005.  The adequacy of these examinations has been discussed 
previously.

The Board notes that the Veteran's present appeal has at this 
point spanned more than a decade and that the issues before the 
Board have been remanded four times for additional development.  
It is difficult to imagine any additional notice or assistance 
that could be provided to the Veteran that has not already been 
provided.  The Board will not remand this case once again, 
particularly for the reasons cited above.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


